2015 SEP 14 *.ii 9^ 1L<




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION ONE


STATE OF WASHINGTON,                           No. 72043-1-


                          Respondent,

               v.                              UNPUBLISHED OPINION


TED J. GRIMES,

                          Appellant.           FILED: September 14, 2015

      Schindler, J. —Ted J. Grimes appeals the trial court order setting his monthly
restitution payment. Grimes contends the trial court erroneously considered his exempt
state and federal pension benefits. But the trial court properly took Grimes' pension
benefits into account when determining his overall financial circumstances. Grimes also
fails to demonstrate the order setting the amount of the restitution payment was

comparable to execution, levy, attachment, or garnishment, or compelled him to make
restitution payments from exempt funds. We affirm.
                                          FACTS

       In 1998, the State of Washington charged Ted J. Grimes with eight counts of
theft in the first degree and one count oftheft in the second degree.
       Grimes managed three related Federal Way companies: Pacific Coast Escrow
Inc. (PCE); Pacific Coast Data Services Inc. (PCDS), which facilitated 26 U.S.C. section
No. 72043-1-1/2



1031 tax deferred real estate exchanges; and Pacific Coast Financial Services Inc.

(PCFS). Grimes was responsible for all transactions at the three companies.

      Grimes loaned money from PCDS's section 1031 exchange accounts to PCFS.

PCFS, in turn, used those funds to make commercial loans at high interest rates.

Grimes used the proceeds from the loans to pay for the construction of his new home

and for other personal and business expenses. Grimes also made unauthorized

withdrawals from PCE's escrow accounts. Grimes used false entries to the

computerized accounting system to conceal his thefts.

      The shortfall in PCE's accounts eventually exceeded $630,000 and PCE

declared bankruptcy. After Safeco Insurance Company paid the policy limits of a

$500,000 fidelity bond, PCE still owed clients $116,102. Grimes' clients lost more than

$780,000 including taxes and consequential damages.

      The jury found Grimes guilty of seven counts of theft in the first degree and one

count of theft in the second degree. The court sentenced Grimes to a concurrent 60-

month exceptional sentence. The court also ordered Grimes to pay restitution of

$116,102 to the clients and $500,000 to Safeco for the bond funds paid to the victims.

Grimes' judgment and sentence set minimum restitution payments as a percentage of

his gross monthly income.

      This court affirmed Grimes' convictions and the restitution order on appeal. State

v. Grimes, 111 Wash. App. 544, 547-48, 46 P.3d 801 (2002), review denied. 148 Wn.2d

1002(2003).

       In 2000, the Department of Corrections set Grimes' monthly restitution payments

at $633. Grimes began serving his sentence in 2003. Upon release in 2005, Grimes
No. 72043-1-1/3


initially paid $100 monthly toward restitution. He later reduced his monthly payment to

$25.

       In 2007, the Superior Court King County Clerk's Office (Clerk's Office) issued a

"Notice of Violation" alleging Grimes had failed to comply with the restitution payment

schedule and was uncooperative in providing accurate employment and financial

information. Following a hearing in 2008, the trial court ordered the State to subpoena

complete financial information from Grimes.

       In January 2014, the Clerk's Office issued a second Notice of Violation alleging

Grimes was in violation of his restitution payment schedule and had failed to disclose

his complete financial situation. The Clerk's Office further alleged that Grimes' recent

tax returns indicated that he could pay substantially more toward his restitution than the

$25.00 per month he had paid since 2008. Based on the restitution payment schedule

in the judgment and sentence, the Clerk's Office asked the court to order Grimes to pay

at least $775.02 per month. At the time of the second violation notice, Grimes had paid

a total of $26,642.49 in restitution. The outstanding balance was $1,564,245.74 of

which $974,216.61 was interest on restitution.

       The trial court conducted a hearing over the course of several days in March and

April 2014. Both Grimes and a King County legal financial obligations officer testified at

the hearing. Grimes argued the trial court could not consider his federal and state

pension income and that his monthly restitution payment should be no more than $100.

The trial court found Grimes' monthly income was about $3,000 and set the monthly

restitution payment at $700.
No. 72043-1-1/4



      The court entered an "Order on Failure to Pay" on May 14, 2014. The court also

ordered Grimes to provide the Clerk's Office with an updated financial status report

twice a year for the first year. The court declined to impose any sanctions on Grimes for

the amount of his past restitution payments.

                                        ANALYSIS


       On appeal, Grimes contends that the trial court erred in setting a monthly

restitution payment of $700 based on income from exempt sources. Grimes argues

under state and federal statutes, his monthly Social Security benefits, military pension,

and Boeing Co. pension are all exempt from seizure or attachment to pay his restitution

obligation. Although Grimes offers several different calculations, he asserts the exempt

monthly payments constitute at least $2,700. Based on the trial court's finding of a

monthly income of $3,000, Grimes appears to claim that his restitution payment must be

based on a monthly income of not more than $300.

       Under the Sentencing Reform Act of 1981, chapter 9.94A RCW, the trial court

has broad statutory authority to order restitution. State v. Ashenberner, 171 Wash. App.
237, 248, 286 P.3d 984 (2012). After ordering restitution, the trial court must then "set a

minimum monthly payment that the offender is required to make towards the restitution

that is ordered." RCW 9.94A.753(1). Under RCW 9.94A.753(4), the trial court retains

authority to modify the portion of the sentence related to restitution

       as to amount, terms, and conditions during any period of time the offender
       remains under the court's jurisdiction, regardless of the expiration of the
       offender's term of community supervision and regardless of the statutory
       maximum sentence for the crime. The court may not reduce the total
       amount of restitution ordered because the offender may lack the ability to
       pay the total amount.
No. 72043-1-1/5


We generally review the trial court's imposition of restitution for an abuse of discretion.

State v. Enstone. 137 Wash. 2d 675, 679, 974 P.2d 828 (1999).

          Preliminarily, we note our review of the arguments Grimes makes on appeal is

hampered by his failure to provide a complete appellate record. As the appellant,

Grimes bears the burden of providing this court with all portions of the record necessary

to review the issues raised on appeal. Story v. Shelter Bav Co.. 52 Wash. App. 334, 345,

760 P.2d 368 (1988). Grimes prepared a partial verbatim report containing only a

portion of his own testimony and a limited discussion of the exemption issue. The

record indicates the parties relied primarily on written briefs submitted to the trial court.

Grimes did not include the briefs as part of the record on appeal. Consequently, we

cannot determine the precise legal arguments Grimes raised in the trial court.

       Moreover, Grimes' arguments rest on his extensive factual allegations about the

history of the case and his financial circumstances. But in violation of the Rules of

Appellate Procedure, Grimes does not support these factual allegations with any

meaningful reference to the record. See RAP 10.3(a)(5), (6) (statement of the facts and

legal argument require references to relevant parts of the record). An appellate court

has no obligation to search the record for evidence supporting a party's arguments.

See Cowiche Canyon Conservancy v. Boslev. 118Wn.2d801, 819, 828 P.2d 549

(1992).

       On appeal, Grimes relies primarily on RCW 6.15.020(2). RCW 6.15.020(2)

states, in pertinent part:

       Unless otherwise provided by federal law, any money received by any
       citizen of the state of Washington as a pension from the government of the
       United States, whether the same be in the actual possession of such
       person or be deposited or loaned, shall be exempt from execution,
No. 72043-1-1/6


       attachment, garnishment, or seizure by or under any legal process
       whatever.


       Grimes also contends the antiattachment provision of the Social Security Act, 42

U.S.C. section 407(a),1 and the Veterans Benefits Administration antialienation statute,

38 U.S.C. section 5301(a)(1),2 prohibit the trial court from considering his monthly Social

Security benefits and military pension benefits when determining the amount of

restitution payments.

       Our Supreme Court reviewed Washington exemption statutes in Anthis v.

Copland, 173 Wash. 2d 752, 270 P.3d 574 (2012). The court notes that unlike other

exemption statutes, RCW 6.15.020(2) and certain federal statutes contain express

language exempting pension benefits from attachment both before and after deposit

into the recipient's personal bank account. Anthis, 173 Wash. 2d at 758-61 (exemption in

RCW 41.26.053(1) for law enforcement officer and firefighter retirement system pension

benefits does not continue once pension funds are deposited into personal account of

the beneficiary); see also First-Citizens Bank & Trust Co., 181 Wash. App. 595, 601, 326
P.3d 808 (2014) (exemption under 25 U.S.C. section 410 for money derived from lease



        1 42 U.S.C. section 407(a) provides:
                The right of any person to any future payment under this subchapter shall not be
        transferable or assignable, at law or in equity, and none of the moneys paid or payable or
        rights existing under this subchapter shall be subject to execution, lew, attachment,
        garnishment, or other legal process, or to the operation of any bankruptcy or insolvency
        law.
(Emphasis added.)
      2 38 U.S.C. section 5301(a)(1) provides, in pertinent part:
        Payments of benefits due or to become due under any law administered by the Secretary
        shall not be assignable except to the extent specifically authorized by law, and such
        payments made to, or on account of, a beneficiary shall be exempt from taxation, shall be
        exempt from the claim of creditors, and shall not be liable to attachment, lew, or seizure
        bv or under any legal or eguitable process whatever, either before or after receipt by the
        beneficiary.
(Emphasis added.)
No. 72043-1-1/7


of Indian trust land extends to money deposited in personal bank account); In re Estate

of McPherson. 170 Wash. App. 411, 417-18, 283 P.3d 1135 (2012) (42 U.S.C. section

407(a) and 38 U.S.C. section 5301 do not shield assets derived from exempt benefits

after beneficiary's death).

       But even if we assume that RCW 6.15.020(2) and the other cited federal statutes

apply to Grimes' claimed pension income both before and after deposit into his bank

account, Grimes makes no showing that the trial court could not consider that income

when setting the restitution payment. To determine a minimum monthly payment for

restitution, the trial court "should take into consideration the total amount of the

restitution owed, the offender's present, past, and future ability to pay, as well as any

assets that the offender may have." RCW 9.94A.753(1). For purposes of the statutes

governing restitution and legal financial obligations, RCW 9.94A.7601 defines "earnings"

as follows:

       [Compensation paid or payable for personal services, whether
       denominated as wages, salary, commission, hours, or otherwise, and
       notwithstanding any other provision of law making such payments exempt
       from garnishment, attachment, or other process to satisfy court-ordered
       legal financial obligations, specifically includes periodic payments
       pursuant to pension or retirement programs, or insurance policies of any
       type.[3]

       Nothing in RCW 6.15.020(2) or the federal exemption statutes preclude the trial

court from considering pension benefits when assessing the defendant's overall

financial circumstances for purposes of setting the amount of restitution payments.

       Further, Grimes has not established that the trial court's order setting a restitution

payment constituted "execution, attachment, garnishment, or seizure by or under any



       3 Emphasis added.
No. 72043-1-1/8


legal process whatever." RCW 6.15.020(2). In Washington State Department of Social

and Health Services v. Guardianship Estate of Keffeler. 537 U.S. 371, 123 S. Ct. 1017,

154 L. Ed. 2d 972 (2003), the United States Supreme Court addressed a similar

provision of the Social Security Act, 42 U.S.C. section 407(a). The Court first noted that

the terms "execution, levy, attachment [and] garnishment" as used in 42 U.S.C. section

407(a) were legal terms of art that "refer to formal procedures by which one person

gains a degree of control over property otherwise subject to the control of another, and

generally involve some form of judicial authorization." Keffeler, 537 U.S. at 383. The

Court concluded that under the interpretative canons of noscitur a sociis and ejusdem

generis, the phrase "other legal process" must be construed restrictively in the context

of 42 U.S.C. section 407(a):

      Thus, "other legal process" should be understood to be process much like
      the processes of execution, levy, attachment, and garnishment, and at a
      minimum, would seem to require utilization of some judicial or quasi-
      judicial mechanism, though not necessarily an elaborate one, by which
      control over property passes from one person to another in order to
      discharge or secure discharge of an allegedly existing or anticipated
       liability.

Keffeler, 537 U.S. at 384-85 (department's use of Social Security benefits to offset cost

of care for foster children did not violate antiattachment provision of 42 U.S.C. section

407(a)); see also In re Guardianship of Knutson, 160 Wash. App. 854, 871, 250 P.3d 1072

(2011) (order directing estate guardians to use Social Security benefits to pay

incapacitated adult's cost of care did not violate antiattachment provision of 42 U.S.C.

section 407(a)).




                                             8
No. 72043-1-1/9



       Grimes cites no authority suggesting that the order setting the amount of his

restitution payment involved a legal process comparable to execution, levy, attachment,

or garnishment.

       Grimes' arguments also assume the trial court's order required him to pay his

restitution obligation with exempt funds. The record does not support his arguments.

       Grimes testified he had borrowed $150,000 after his release from prison without

telling the bank about the restitution obligation. Grimes acknowledged he always

makes the $1,550 monthly payment on the loan and a voluntary monthly payment of

$1,358 to his sister for a "moral obligation." The monthly loan payment and voluntary

payment alone exceeded Grimes' claimed monthly income of $2,800. The record also

shows that Grimes always pays his credit card statements. And as the trial court noted,

his monthly expenses included "luxuries" such as $200 for a cell phone and $125 for

cable television. On the record before us, Grimes fails to make any showing that the

trial court's order compelled him to pay his $700 restitution obligation with the allegedly

exempt funds. The trial court did not abuse its discretion in setting Grimes' monthly

restitution payment at $700.

       For the first time on appeal, Grimes contends the trial court violated his Fourth

Amendment right to privacy and his Fifth Amendment right against self-incrimination by

requiring intrusive twice-yearly financial reports. Grimes claims the financial reports

improperly compelled him to provide information "regarding his daily whereabouts and

financial activities."

        Generally, this court will not address issues that are notfirst presented to the trial
court. RAP 2.5(a); State v. McFarland, 127 Wash. 2d 322, 332-33, 899 P.2d 1251 (1995).
No. 72043-1-1/10


In any event, Grimes' arguments are too conclusory to warrant consideration. See

Saunders v. Lloyd's of London. 113 Wash. 2d 330, 345, 779 P.2d 249 (1989) (appellate

court will decline to consider issues unsupported by cogent legal argument and citation

to relevant authority).

       We affirm.




                                             WSwa
WE CONCUR:




   Qt^t^C^j \ ^S




                                          10